 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the contract is not a bar, and that,a question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9(c) (1) and Section 2(6) and (7) ofthe Act.'4.We find that the following employees constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, excluding all officeclerical employees, guards, professional employees, and supervisors asdefined in the Act .8[Text of Direction of Election omitted from publication.]The unit appears as amendedat the hearing.Cooks,Waiters and Waitresses Union,Local 327; and PeoriaLocal Joint Executive Board,Hotel and Restaurant Em-ployees International Union;and Anna C. RimingtonandGreater Peoria Restaurant Association.Case No. 13-CB-840-2.April 24, 1961DECISION AND ORDEROn August 2, 1960, Trial Examiner Thomas F. Maher issued. hisIntermediate Report in this case, finding that the Respondent hadviolated Section 8(b) (1) (A) of the Act and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also recommended that the separate complaint alleg-ing violations of Section 8 (b) (3) of the Act be dismissed. Thereafterthe Charging Party and the General Counsel filed exceptions to theIntermediate Report, and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extent consistent with the decision set forthbelow.The complaint in this case alleges that the Union unlawfully refusedto bargain with the Association by executing individual contractswith two restaurants, Vonachen's Junction and the Steak House, onJune 6 and January 18, 1960, respectively.A preliminary question131 NLRB No. 33. COOKS, WAITERS AND WAITRESSES UNION, LOCAL 327199in this case is the factual 'issue whether these two employers wereactually members of the Association on the above dates. Briefly, thehistory of collective bargaining between the Union and the Associa-tion and its members is as follows :Since 1947, the Association has negotiated collective-bargainingagreementswith the Union on behalf of the members of the Associ-ation.Prior to the expiration of the last contract on January 31,1958, the Association secured bargaining authorizations from its par-ticipating employers, and bargaining commenced on a new contracton January 9, 1958. Vonachen's Junction, and the Steak House signedauthorizations on November 20, 1957, and January 7, 1958, respec-tively.Shortly after negotiations began, difficulties arose and nego-tiations ended on January 31, 1958. On January 28, 1958, Vonachen'sby letter revoked its authorization to the Association and prior toFebruary 1, 1958, executed an individual contract with the Union.On the evening of January 31, 1958, the Association at a meeting ofitsmemberstook the following action :First, it authorized thoseemployerswho wished to avoid a strike to sign the contract offered bythe Union, which many did. Second, it agreed to file unfair laborpractice charges against the Union alleging violations of Section8(b) (3) of the Act. The charge (Case No. 13-CB-627) was filed inFebruary 1958 and culminated in an informal settlement executed onMarch 10, 1959, in which the Union, while admitting no violations ofthe Act, agreed to bargain with the Association and to abrogate theindividual contracts signed pursuant to the agreement at the January31,1958, meeting.A list of Association members was appended to thesettlement agreement and this appendage included the names ofVonachen's Junction and the Steak House.Negotiations between theAssociation and the Union, under the terms of the settlement, resumedon March 19, 1959, but ended in a strike on June 6, 1959. On January6 and 18, 1960, Vonachen's and the Steak House, respectively, signedindividual contracts with the Union.It is the position of the General Counsel that the Union's obligationunder the March 10, 1959, settlement agreement to bargain with theAssociation for a multiemployer unit, including Vonachen's and theSteak House, makes irrelevant any attempts by these two employersto withdraw from the Association prior to that date.With respect tothe evidence in the record that these two employers did, in fact, with-draw from the Association subsequent to that date, the General Coun-sel asserts that such evidence is inconclusive and insufficient to rebutthe presumption that they remained members of the Association whenthe Union executed individual contracts with them.We do not agreewith the General Counsel's theory.As to the settlement agreement,no obligation undertaken by the Union is sufficient in and of itself tobind an employer to an Association from which it may have, in fact, 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawn. If such withdrawal was accomplished prior to March10, 1959, the Association was not authorized to speak for, or to list,such an employer as a member. Obviously, neither the General Coun-sel nor the Union, the remaining parties to the settlement agreement,had such authority.Accordingly, we shall consider all of the perti-nent evidence in determining whether or not Vonachen's and the SteakHouse were members of the Association on June -6 and January 18,1960, respectively.We adopt the Trial Examiner's finding, based, as it is, upon resolu-tions of credibility, that the Association and the Union agreed within1month after negotiations resumed on March 19, 1959, to excludeVonachen's from the Associationwide unit. The record shows that onJanuary 17,1959, Vonachen's refused to sign a new authorization whensolicited to do so by the Association in contemplation of new negotia-tions under the settlement agreement.The Steak House, in August 1959, by its owner, Robert Ashmore,informed Anna C. Riming ton, business agent of the Union, that it wasnot a member of the Association.Again in December 1959, Ashmorecalled Rimington, after receiving a subpena in connection with thehearing conducted in the instant case, and protested that the SteakHouse was not a member of the Association.He told Rimingtonthat he wanted to sign a contract with the Union.The record indicates that neither Vonachen's nor the Steak Househave participated in Associationwide bargaining since negotiationsfirst broke down in January 1958, and that neither of them had paiddues or assessments to the Association since January 31, 1958 (whichfailure under the by-laws of the Association results in automatic ter-mination of membership). Neither were these two employers on a listof Association members submitted to an insurance agent at a negotiat-ing session on April 22, 1959, for the purpose of determining certaindata with respect to an insurance plan.It is well established that a single employer unit becomes appro-priate when the employer, at an appropriate time, manifests an inten-tion to withdraw from group bargaining and to pursue an individualcourse of action with respect to its labor relations.'The totality of the conduct of Vonachen's and the Steak House, asoutlined above, since January 1958, has been inconsistent with anydesire to conduct its labor relations policies in conjunction with theAssociation.More than that, their conduct has manifestly indicatedan intent not to be bound by Associationwide negotiations in the fu-ture.Indeed, it was pursuant to these individual policies that theJanuary 6 and 18, 1960, contracts were executed.Under the circumstances of this case, especially in view of the factthat neither Vonachen's nor the Steak House has bargained as a mem-1McAnary & Welter,Inc,115 NLRB 1029. COOKS, WAITERS AND WAITRESSES UNION, LOCAL 327201bet of the Association since January 1958, we find that they hadabandoned group bargaining, and were not Association members atthe time they signed individual contracts with the Union on January6 and 18, 1960.1Accordingly, the employees of these two employersconstituted separate appropriate units for purposes of collective bar-gaining on these dates.'We shall therefore dismiss so much of thecomplaintas allegesa violation of Section 8(b) (3) of the Act by theUnion. In view of this conclusion, we find it unnecessary to pass uponthe question whether the Union would have violated Section 8(b) (3)by executing individual contracts with current members of the As-sociation while engaged in collective bargaining with the Association.In absence of exceptions we adopt the Trial Examiner's finding ofa violation of 8(b) (1) (A)pro forma.4ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that Anna C. Rimington; Cooks, Wait-ers and Waitresses Union, Local 327; and Peoria Local Joint Execu-tive Board, Hotel and Restaurant Employees International Union,their officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from restraining and coercing employees in theexerciseof their rights under Section 7 of the Act, by making threatsof reprisals against them during the course of strike activities againstthe Greater Peoria Restaurant Association.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Post in their business offices, copies of the notice attached heretomarked "Appendix." 5 Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, shall, after being dulysigned by responsible officials of the Respondents, be posted by theRespondents immediately upon receipt thereof, and be maintained byit fora period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondents to insure that saidnotices are notaltered, defaced, or covered by any othermaterial.8While the record is not clear as to whether the Steak House expressly communicateditswithdrawalto the Association,it is clear on the above facts that the Association wasinformed of the withdrawal of the Steak HouseSeeColonial Cedar Company, Inc,119 NLRB 1613.We adopt the Examiner's recommendation that posting notices need not be furnishedby Respondent to the Association solely because of the "fluidity"of the Associationmembers5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals.Enforcing an Order." 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days of the date of this Order, what steps it hastaken to complyherewith.(c) It is also ordered that the complaint in CaseNo. 13-CB-840-2,alleging theviolation of Section 8(b) (3) ofthe Act,be dismissed.APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF GREATERPEORIA RESTAURANT ASSOCIATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify,you that:WE WILL NOT coerce or restrain the employees of Greater PeoriaRestaurant Association by threats of reprisals if they continueto work for members of said Association, or fail or refuse to en-gage in picketing or other concerted activity during the course ofthe strike against the said Association and its members.COOKS. WAITERS ANDWAITRESSESUNION, LOCAL 327,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)PEORIA LOCAL JOINT EXECUTIVE BOARD,HOTEL AND RESTAURANT EMPLOYEES'INTERNATIONAL UNION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------ANNA C. RIMINOTONThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed on August 28 and October 1, 1959, andJanuary 8,1960, by Greater Peoria Restaurant Association, hereinafter referred toas the Association,General Counsel of the National Labor Relations Board onOctober 30, 1959, and thereafter on February 2, 1960,issued complaints againstCooks,Waiters and Waitresses Union,Local 327; Peoria Local Joint ExecutiveBoard, Hotel and Restaurant Employees International Union;and Anna C. Riming-ton, herein referred to collectively as Respondent,or when appropriate,as Respond-ent Union and Respondent Rimington,respectively.The October 30 complaint inCase No. 13-CB-840, alleged violations of Section 8(b) (1) (A) of the NationalLabor Relations Act, as amended(61 Stat.136), herein referred to as the Act.TheFebruary 2, 1960,complaint in Case No.13-CB-840-2, alleged violations of Sec- COOKS, WAITERS AND WAITRESSES UNION, LOCAL 327203Lion 8(b)(3) of the Act.The complaints consolidated for purposes of hearing,were, thereafter amended, without objection, at the hearing.In its duly filed answers Respondent, while admitting certain allegations of thecomplaints, denied the commission of any unfair labor practice.Prior to sub-mission of its answer to the first complaint, Respondent moved that the complaintbe made more definite and certain, which motion was denied by Trial ExaminerA. Bruce Hunt. Subsequently Respondent' caused to be prepared and served uponthe several members of Greater Peoria Restaurant Association, the Charging Partyherein, subpenasduces tecumdirected to the production of detailed informationconcerning the volume of business of the respective members.Upon the ChargingParty's petition for the revocation of these subpenas, Trial Examiner George J. Bottconsidered the matter and denied the petition without prejudice to the ChargingParty's right to renew its request at the hearing.When the petition to revoke wasrenewed at the beginning of the hearing I reserved ruling at the time.As the variousstipulations of counsel with respect to the volume of business of the individualAssociation members and to their membership and activities in and on behalf ofthe Association were deemed by me, without objection of counsel, to be adequatefor purposes of developing the record herein, no further recourse was had to thesubpenas previously issued.So that they may not hereafter be viewed as operativein this or related proceedings the Charging Party's motion to revoke is herebygranted.Pursuant to notice a hearing was held before me in Peoria, Illinois, on FebruaryS, 9, 10, and 11, 1960, and in Chicago, Illinois, on March 17, 1960.All partieswere represented at the hearing and were afforded full opportunity to be heard, tointroduce relevant evidence, to present oral argument, and to file briefs.Partieswaived oral argument at the hearing and in lieu thereof filed briefs with me thereafter.Upon consideration of the entire record and the briefs of the parties, and uponmy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE EMPLOYER ASSOCIATIONGreater Peoria Restaurant Association, the Charging Party herein, is a voluntaryassociation of owners and operators of restaurants, cafes, cafeterias, and other likeestablishments engaged in the serving and sale of food and beverages in the Peoria,Illinois, area to the general public for consumption on the premises.The Associa-tion is incorporated under the laws of the State of Illinois and maintains offices andheadquarters in Peoria, IllinoisItsmembers constitute the employers of the em-ployees involved herein.Included among these members is Bishop's Cafeteria,located in Peoria, Illinois, which in the year 1958 did a gross volume of business inexcess of $325,000, and Palace Restaurant, located in Peoria, Illinois, which duringthe same year did a gross volume of business in excess of $370,000. In additionto the foregoing the record reflects that during the same year, 1958, Palace Res-taurant I purchased fixtures, meat products, and butterin anamount in excess of$24,000 from firms located outside of the State of Illinois, which goods and fixtureswere shipped directly to Palace Restaurant in Peoria, Illinois, directly from pointsoutside the State of Illinois; and that the Palace Restaurant likewise purchasedduring the same year foods and commodities valued in excess of $64,000 from firmslocated in the State of Illinois which foods and commodities were purchased by theaforesaid firms from manufacturers, growers, and others outside the State ofIllinois.Upon the foregoing, and upon consideration of the fact that the Boardhas previously taken jurisdiction over the Association in a proceeding instituted bycharges filed by Respondent herein in Cases Nos. 13-CA-3391 and 13-CA-3444(not published in NLRB volumes), I find and conclude that the Association isengaged in commerce within the meaning of the Act and constituted a singleemployer whose combined operations satisfy the minimum required by the Boardfor the assertion of its jurisdiction.2II.THE LABOR ORGANIZATIONS INVOLVEDCooks,Waiters and Waitresses Union, Local No. 327, and Peoria Local JointExecutive Board. Hotel and Restaurant Employees International Union, are labororganizations within the meaning of the Act.1 Also Identified In the record as Palace Cafeteria.2 SiemonsMailingService,122 NLRB 81,85;BellevilleEmploying Printers,122NLRB 350, 352. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ISSUES1.Whether Vonachen's Junction and the Steak House unequivocally manifest anintent not to be bound by multiemployer bargaining.2.Whether the foregoing establishments withdrew from multiemployer bargain-ing at an appropriate time.3.Whether remarks by union officials constituted restraint and coercion ofemployees.IV.THE ALLEGED UNFAIR LABOR PRACTICESBecause this proceeding is the result of the consolidation of two separate com-plaintswhose subject matters are completely unrelated they will be consideredseparately herein:A. The alleged refusal to bargain 31.FactsBeginningsometime in 1939 a ,,predecessor of the Association executed. its firstcollective-bargaining,"agreementwiththe Respondent Union in behalf of the em-ployees of the employer-members. Since then the Union has continued to representthese employees.Meanwhile, in 1947 the Peoria Restaurant Association was in-corporated and succeeded to the bargaining responsibilities of the employer group.By amendment of its articles of incorporation in 1955 the present name of theAssociation was adopted.Between 1947 and 1955 representatives of the Association and the Union metperiodicallyand negotiatedand executed collectiveagreements.In 1955 the partiesagreed upon a contract, due to expire on February 1, 1957.Unlike the previouscontract executed by the Associationandthe individual - members,this one wasnegotiated by the Association but executed only by the individual'methbers, althoughthe preamble of the document itself designated the Association as the "Party ofthe Second Part."This contract was reopened in 1956 and its expiration dateextended to January 31, 1958.In late 1957, prior to the approaching renegotiations, the Association solicitedfrom restaurants in the Peoria area formal authority to the Association's negotiatingcommittee to represent them in the forthcomingnegotiations.Approximately 45restaurants responded and authorized bargaining in their behalf. Included amongthis group were Vonachen's Junction and the Steak House, the only two employersdirectly concerned in these proceedings, who signed authorizations on November 20,1957, and January 7, 1958, respectively.Although negotiations began immediately thereafter, on January 9, 1958, andcontinued throughout the month, Vonachen's Junction and four other restaurantsnotified the Association on January 28, within 3 weeks of the commencement ofbargaining, of its intention to withdraw from the Association and to disassociateitself from the negotiations then in progress.The text of this notification is asfollows:We, theundersigned,hereby withdraw our membership from the GreaterPeoria Restaurant Assn. as of January 28, 1958We further withdraw the bargaining authorization, immediately, wherein weappointed and designated the Greater Peoria Restaurant Association and itsofficers, directors, committees and agents selected for that purpose to act forand on our behalf in bargaining and negotiations with the Cooks, Waiters andWaitresses Local No. 327 and its affiliates for the labor contract to take effectafter the expiration of the present contract on January 31, 1958.The undersigned further notified you that, effective immediately, the under-signed withdraws authorization for you to incur any expenses or expend anymoney on behalf of the undersigned?At the January 29, 1958, bargainingsession, the Union presented the Associationwith a proposed contract and its ultimatum that a strike would be called unless theproposal was accepted.The Association members voted not to accept the proposedcontract but agreed to permit those of its members who could not "take a strike" toS Case No 13-CB-840-2.4 Several days thereafter, on January 31, 1958, the proprietor of Jumbo Lunch likewisewithdrew from the Association and the bargaining arrangements, stating:I hereby resign from the Greater Peoria Restaurant Association.I further withdraw any authorization previously given to you to act on my behalfor to encur any expense on my behalf. COOKS, WAITERS AND WAITRESSES UNION, LOCAL 327205sign individually.Most of the individual members signed the contracts,and whenHarold A. Vonachen, Jr., signed in behalf of Vonachen's,Junction he advised Busi-ness Agent Rimington that he had notified the Association of his withdrawal fromgroup bargaining.5Subsequently, upon the investigation of a charge in Case No. 13-CB-627 filedwith the Board by the Association against the Union in February 1958, and uponthe execution over a year later, on March 10, 1959, of a settlement agreementthereon,6 the Union agreed to abrogate these contracts and to resume bargainingwith the Association.The agreement with Vonachen'swas notabrogated but uponthemutual agreement of parties remained in full force and effect.And in themeantime, in January 1959, when Vonachen's Junction was solicited to rejoin withthe Association in its resumed bargaining with the Union-an expected result ofthe then proposed settlement agreement-Harold Vonachen refused to authorizeresumed bargaining in his behalf and continued to hold in full force and effect theyear-old individual contract he had executed with the Union in late January or earlyFebruary 1958.7This refusal Vonachen thereafter communicated to Union BusinessAgent Rimington.8The March 1959 settlement agreement upon which bargaining was scheduled toresume included as an appendix a list of the employers in the the bargaining unitagreed upon by the Association and the Regional Director,but not by the Unionrepresenting the employees.Included on this list of employers was Vonachen'sJunction, the Steak House, and Jumbo Lunch whose 'withdrawal of 14 monthsprevious has been referred to above(supra).Negotiations did resume as a result of the settlement agreement,and fromMarch 19, 1959, to January 27, 1960, frequent meetings were held between theAssociation and the Union.During many of these meetings discussions betweenthe partices were held directed to an understanding of what constituted the bar-gaining unit.Thus on March 19 and 25 and May 6 the parties considered andfinally agreed upon the Union's proposal to exclude four or five restaurants from theunit, including Vonachen's and Jumbo Lunch, both of whom had withdrawn pre-viously, and to include two new restaurants .9On June 5, 1959, after a prolongedperiod of fruitless negotiations, the Union called a strike against the Association andbegan to picket several of its members.The strike is still in progress.On January 6, 1960, Respondent Union renewed its individual contracts withVonachen's Junction and on January 18 it executed a contract with the Steak House.s The credited testimony of Rimington.This charge,ultimately dismissed by virtue of the settlement agreement,allegedamong other things the maintenance of an allegedly unlawful agreement with the em-ployers by the terms of which clearance by or membership in the Union was required ofemployees as a condition of employment by the signatory employers.7Vonachen's reply to the Association's request for his authorization,dated January 17,1959,is as follows :Aftercareful personal consideration and several consultations with my lawyer I havedecided to return the copies of the authorization unsigned.I feel that I have signed a contract with the Union in good faith and I hesitateto change until the present contract expires. I feel the Union negotiated with mein good faith and both of us intend to live up to the provisions of the contract.I fully realize the need for an association and agree for the betterment of ourIndustry we should band together.On the other hand I feel that the associationas it is organized now is of no value to me.The issues at stake in the present difficulties are insignificant and the attemptedsettling of them will bring only a large amount of legal expense.Because of mymany employees a great portion of that expense will fall upon Vonachen's Junction.To sum up my feeling I don't think it would be advantageous to enter into an agree-ment in something I do not firmly believe in.It seems to methatsomeone is goingabout this matter on a grudge battle basis rather than good old common sense.I have no personal ill feeling towards the association or any of its members.I have based this decision on my conviction that I am doing the best for my organi-zation.I hope someday we will all have a meeting of the minds and may knittogether a strong organization which will bargain on a friendly and impartial basiswith organized labor.s The credited testimony of Rimington.9In this respect I discredit the testimony of Labor Relations Consultant Scheinmanthat these exclusions were viewed as tentative or that he was not clear as to the Union'ssuggestions as to exclusions.Upon my disposition of this phase of the case, however, I donot considerthisa significant factor. 206DECISIONSOF NATIONAL LABOR'RELATIONS BOARDŠ'The circumstances surrounding the Steak House's relation to the bargaining unitis not as well defined as is Vonachen's. Thus, there is no direct evidence that thisestablishmentformallywithdrew from the Association.But,the record does con-tain, however, a detailed analysis chart of the Association membership 10 whereonis recorded, in columnar form opposite the respective restaurants, such details asthe date of their respective bargaining authorizations, whether or not they wererevoked, and the details of membership dues and bargaining assessments.Sig-nificantly,while the Steak House is not shown to have revoked its bargainingauthorization, it has paid neither its membership dues nor bargaining assessments.With respect to the revocation of the Steak House's bargaining authorization theredoes appear in the record ample evidence of the Association's understanding that arevocation had been effected.llThus on April 22, 1959, Joseph Hecht, an insuranceagent present at a bargaining session, was asked to provide certain detailed in-formation concerning group insurance as it applied to restaurant employees whoseemployers were represented by the Association.As an essential to his compu-tations he was provided by the Association's representative, Scheinman, with a listentitled:RESTAURANTS WHICH HAVE SIGNED BARGAINING AUTHORI-ZATIONS OF GREATER PEORIA RESTAURANT ASSOCIATION. The Associ-ation hadnotincluded the Steak House on this list.Moreover, Robert Ashmore,owner of the Steak House, credibly testifying as a witness for the General Counsel,stated that he did not believe that the authorization which he gave the Association onJanuary 7, 1958, lasted "up to this day."A conclusion that Ashmore did not under-stand himself to be bound by his 2-year old authorization or his earlier ties with theAssociation receives further support from two sources.Thus upon the credibletestimony of Union Business Agent Rimington:Q. I show you the contract and I ask you if you can tell the Trial Examinerthe circumstances under which the Union signed a contract with the SteakHouse.A. In the summer of '59 . . . Mr. Ashmore called me up . . . he said, Iwant you to understand and know that I do not belong to the Restaurant As-sociation, and I don't want any part of it.A. . . he says look, he says, "I told you before that I do not belong to that[Association] and I want no part of it," he says, and "I haven't belonged to it,"he says; and "I would like to have you send me a contract"; he says, "I want tosign the contract."and John F. Curtis, manager of the Y.M.C.A. Restaurant, testified credibly that itwas his understanding that no signed document was necessary either "to withdrawor sustain your membership with the Association" and that "in the event [he] wishedto withdraw membership [he] would have that right at any time."Upon all of the foregoing circumstances, therefore, I conclude and find that theSteak House, through its proprietor, Ashmore, did not consider itself bound to theAssociation by its January 1958 authorization, nor was it a member of the Associa-tion when it signed an individual agreement with the Union on January 18, 1960.1210 Respondent's Exhibit No. 3.n While there is indication on the aforementionedanalysischart '(Respondent's ExhibitNo. 3) that the Steak House had not filed its revocation, it likewise states that Jumbo,another one-time member of the Association,: had not filed a revocation.This statementwas contrary to the admitted fact that Jumbo had filed its authorization as early asJanuary 31, 1958.Becauseof such inaccuracy I am constrained to reject this chart asevidence of the authorizationsremainingin force and those that were revoked.I shallaccept it only as evidence of payment or nonpaymentof dues andbargainingassessments.12 In themeantimewhile the employees were on strike and while the Association andUnion continued to bargain the Union filed chargesagainstthe Association in Case No.13-CA-3391, alleging violations of Section 8(a) (1), (3),and (5)which are not relevantto issues herein.After investigation of the charge by the Regional Director and negotia-tions with the Association a settlement agreement (not to be confused with the agree-ment considered previously,supra)was executed over the objections of and without thesignature of the Union. Included in the agreement,as anappendix, was a list of em-ployers for whom the Association obligated itself to bargain.As the list includes 10restaurants whom it is stipulated have gone out of business, out of a total of 45, itsaccuracy is open toserious question.To conclude otherwise would be to assume that22 percent of all the restaurants represented by the Association went out of business be-tween November 3, 1959, the date of the agreement, and February 10, 1960, the date ofthe stipulation.This is hard to believe, and I do not. For thisreasonand because the COOKS, WAITERS AND WAITRESSESUNION, LOCAL 3272072.Contentions of the partiesIt isthe 'General Counsel's position that the March 10, 1959, settlement agree-ment in Case No. 13-CB-627, containing a list of employers whom the partiesunderstood to be represented by the Association, obligated the Respondent to bar-gainwith the Association in behalf of the employees of all of these employers ex-cept insofar as the parties should agree thereafter to exclude one or more of theselisted establishments, or unless one or more of the employers executed a timely uni-lateral withdrawal from the unit.The General Counsel further contends that therehas been no such opportunity for a timely unilateral withdrawal following theexecution because contract negotiations had already begun before the attemptedwithdrawal and have continued uninterruptedly to the date of the hearing, witnouthaving resulted in a contract.Thus, the General Counsel insists, in effect, that theonly withdrawal that could be viewed as timely would be one executed before thebeginning of original negotiations, sometime in December 1957.And in this re-spect he would view the most recent obligation to bargain, i.e., the settlement agree-ment of March 10, 1959, as a restatement, as of that date, of the earlier obligationsto.bargaining in the then-constituted multiemployer bargaining unit.In sum, therefore, General Counsel would reject as untimely Vonachen's Junc-tion'swithdrawal on January 28, 1958, as well as its January 17, 1959, refusal toauthorize the Association to bargain for it; and it would not consider the SteakHouse to have effected, in any fashion, its withdrawal from Association bargaining.Respondent contends that when the bargaining resumed on March 19, 1959, underthe terms of the settlement agreement of March 10, 1959, Vonachen's Junction wasnot then included in the bargaining unit, for, regardless of its inclusion on the settle-ment agreement list, it had previously indicated its withdrawal, on January 28, 1958.Respondent urges, moreover, that this withdrawal from the unit was fully under-stood by the Association and agreed upon by the parties by virtue of an agreementarrived at on March 25, 1959, between the Association and Respondent, throughcorrespondence and oral understanding between Association representatives and Re-spondent's counsel, Mr. Lee Buckey(supra).And with respect to the Steak House,Respondent relies upon the bylaws of the Association, admitted into evidence, which"specifically and automatically terminate the membership when found to be in 'delin-quency in the payment of dues.' "And it further relies on the evidence that themanagement of the Steak House not only considered itself withdrawn from member-ship and unobligated by the bargaining then in process but had positively stated itsrejection of Association bargaining to one of the parties, the Respondent, and spe-cifically requested representation on an individual employer basis.3.Analysisof issuesand relevant decisionsAll that we have for consideration in this case is a determination of what is andwhat is not a legitimate, timely withdrawal of an employer from previously estab-lished multiemployer or association bargaining. If, therefore, it can be shown thateitherVonachen's Junction or the Steak House withdrew from the Associationnegotiating in behalf of the area restaurant employers, either in the wrong fashionor at the wrong time or both, Respondent's subsequent contracts with them or eitherof them would constitute a'refusal to bargain in violation of Section 8(b)(3).Be-cause there have developed numerous complications in interpreting the authoritiessupporting this legal proposition a brief review of pertinent authority appears to bein order.McAnary and Welter, Inc.,115 NLRB 1029,continuesto be 13 the cornerstoneof an individual employer's rights and obligations in multiemployer bargaining.Thus it is stated (at p. 1031) :A unit limited to employees of the employer becomes appropriate if the em-ployer manifests its intention to withdraw from multiemployer bargaining andto pursue an individual course of action at an appropriate time.settlement,agreement's appendix list was suppliedunilaterallyby the Association I amnot disposed to accept it as evidenceofwhoisrepresentedby the AssociationCfLocal 883, International Union,UnitedAutomobileWorkersof America (UAW-AFL-CIO),at al.(Paper Makers Importing Co, Inc.,et al.),116 NLRB 207, 276.is The Board most recently relied upon this case inAmerican Publishing Corporation,et at.,121 NLRB 115,122, footnote 39, and inDetroitWindow Cleaners Union, Local139, etc.,126 NLRB 63,wherein it considered and acceptedthe Trial Examiner's re-liance upon the case, to the exclusion of others. 208,DECISIONSOF NATIONALLABOR RELATIONS BOARDTwo subsidiary problems emerge from a statement of this well-established rule:(1) what constitutes manifesting an intent to withdraw from multiemployer bargain-ing and to pursue an individual course of action, and (2) what constitutes an appro-priate time.a.The intent to withdrawThe adequacy of an employer's intent to withdraw from multiemployerbargaininghas been variously described.Thus it has been held that an employer who hasnot for the past 2 years participated in the joint negotiations with a group withwhich it had previously been associated has unequivocally manifested its intent not tobe bound by such negotiations in the future.14 Similarly, when an employer hasconsistently objected to the course which multiemployer negotiations were taking,refused to sign the resulting contract, and thereafter undertook individualnegotia-tionswith the union, the Board held multiemployer bargaining to have beenabandoned and an intent to pursue individual bargaining clearly manifested.15Simi-larly, by signing individual employer contracts an intent to abandon multiemployerbargaining has been found manifest as has been the requests of a union to bargainseparately in derogation of a binding multiemployer unit-a unit claimed to havebeen in existence by the union petitioning for an election.16And finally withdrawal from multiemployer bargaining has been approved upona showing of release of individual members by the Association,17 mutual agreementof the parties that individual bargaining be substituted for joint bargaining,18 andinadequate bargaining history.19On the other hand withdrawal of individual employers has been refused uponan absence of the foregoing factors.Thus, inAnderson Lithograph Company, Inc.,et al.,124 NLRB 920, unequivocal withdrawal by an employer was not established;for although the employer withdrew before a multiemployer agreement was reachedit did so only after having previously pursued multiemployer negotiations fully awarethat other employees had secretly withdrawn and executed separate contracts withthe union.This continued bargaining rebutted, the Board held, an unequivocalintent to withdraw.Out of this species of attempted withdrawal it would appearthat a concept ofestoppelhas been engrafted on the requirement of "unequivocalmanifestation." 20Thus, inDetroitWindow CleanersUnion,Local 139, etc.,126NLRB 63, wherein the employer gave no notice of its withdrawal until after contractnegotiations had been concluded, the Board held that because "it stood by whilenegotiations were being conducted, keeping informed of the progress of these nego-tiationswithout giving the [Union] the slightest reason to believe that the Associ-ation was no longer bargainingin itsbehalf," the employer was thereby estoppedfrom relying upon its withdrawal.And in the most recentCosmopolitan Studios,Inc.,127 NLRB 788, the Board, relying uponAnderson,reiterated this theory ofestoppel, holding that an employer having reaffirmed its willingness to bargainthrough the group, and the union having relied upon it and commenced bargaining,the employer's subsequent withdrawal before contract execution was precluded onthe basis of estoppel.21A summary of these cases suggests, therefore, that to manifest unequivocally anemployer's intent to withdraw from multiemployer bargaining it is expected thatparties to such bargaining be made aware of the employer's actual or intended with-drawal and that his conduct generally not be so inconsistent with his intent as tocompromise it and estop any reliance upon it 2214Colonial Cedar Company, Inc,119 NLRB 1613, 1614.15International Brotherhood of ElectricalWorkers, AFL-CIO,et al.(Texlite, Inc.),119 NLRB 1792, 1794.1ENeville Foundry Company, Inc.,122 NLRB 1187, 1189. That it was the union (asdistinct from the employer association in the instant case) which sought to rely upon thecontinuing unaffected multlemployer bargaining unit is, in my judgment, irrelevant.17Pennsylvania Garment Manufacturers Association. Inc125 NLRB 185.isScougal Rubber Mfg Company, Inc, et al,120 NLRB 47019Pioneer Holding Company d/b/a Blue andWhiteCab Co ,126 NLRB 95620CompareThe Standard Register Company, PacificDivision, 120 NLRB 1361, 1363.n See alsoGeneral Teamsters Local Union No 324, etc. (Cascade Employers Assn.,Inc ),127 NLRB 488, andMarcus Trucking Co, Inc,126 NLRB 1080, where the Boardheld withdrawals not to have been accomplished.22Apart from the Board's most recent reliance upon estoppel as a basis for nullifyingwithdrawal from joint bargaining it has advanced a converse approach in assessing theintent to withdraw.Thus it has been held that the employer'sdesires to continuein amultiemployer bargaining unit and "to be bound in future collective bargaining by grouprather than individual action" is "anessential basis for any finding that a multiemployer COOKS, WAITERS AND WAITRESSES UNION, LOCAL 327209b.The timely withdrawalA definition of what constitutes a "timely"withdrawal suffers from conflictingauthority.InMcAnary and Welter,Inc.,23 the employer withheld his withdrawaluntil after the agreement was negotiated and after actual signing by one of its cor-porate officers.This the Board held untimely.But, distinguishing this case inTextile, Inc.,24where the Board held that withdrawal after refusing to sign a jointcontractwastimely,itwas emphasized that throughout the multiemployer bargain-ing the employer constantly objected to the course being taken.No precise pattern emerges from a study of the remaining cases treating of thetimeliness of an employer's withdrawal.Thus, inBenjamin Franklin Paint andVarnish Company, a Division of United Wallpaper, Inc.,118 NLRB 1007, it washeld that withdrawal upon the expiration of multiemployer agreement was timely.InAmerican PublishingCorp.,121 NLRB 115,122, attempts of employers to with-draw, made after the first 6 months of a 2-year contract,were clearly untimely(citingMcAnary and Welter,Inc., supra).InKrist Gradis, et al.,121 NLRB 601, 607,footnote 17, the withdrawal of a group of employers from a larger group,duringthe term of a joint contract was held"not untimely."And finally, in a situationsuggesting the application of the previously discussed estoppel theory to determina-tions of timeliness it was held in a subsequentAmerican Publishing Corporation,et al.,decision 25 that withdrawal from multiemployer bargaining would not be per-mitted after commencement of representation proceedings before the Board, wherethe circumstances of the withdrawal,though known to the parties,were not dis-closed at the representation hearing.Consequently,the parties to the individualcontract were deemed estopped.This review of the cases dealing with timeliness of withdrawal suggests an ab-sence of any pattern or formula that has been consistently applied.On the contrary,I am left with the distinct impression that the factor of timeliness of withdrawal isto be applied on anad hocbasis, to be determined by the peculiar circumstances ofthe case at hand.264.Conclusionsa.Vonachen's JunctionVonachen's withdrew from the Association 23 months before the filing of therelevant charge in this proceeding.During all the intervening period Associationbargaining continued without success.During the same period Vonachen andRespondent have been operating under an individual collective agreement.Becausethe Association and Respondent had been negotiating for 3 weeks, back in January1958, before Vonachen formally withdrew and signed its contract with Respondent,General Counsel insists that during all the intervening months, to the present time,Vonachen's is nonetheless wedded to multiemployer bargaining.unit is appropriate."Chicago Metropolitan Home Builders Association,119 NLRB 1184See alsoHarbor Plywood Corporation, et al,119 NLRB 1429. This suggests the need ofa demonstrated intent to remain within the larger unit as evidence of the continuingappropriateness of the larger unitThe Board has not repudiated this criteria.Because, however, such it requirement iscompletely contrary to the theory of the Board's subsequent cases, namely, that the intentto remain is presumed until the contrary has been unequivocally manifest, I shall assumefor the present purposes that this theory expressed by the Board in Chicago HomeBuildersis no longer the law.zs 115 NLRB 1029 at 103124 Supra,footnote 15, 119 NLRB 1792 at 1794.25 124 NLRB 1227is InRetail Associates, Inc,120 NLRB 388, the Board also considered the complica-tions arising from withdrawal from multiemployer bargainingThis case became thesubject of considerable court litigation (42 LRRM 2031 ; 43 LRRM 2004, 43 LRRM 2029)and culminated in the Board's order of December 5, 1958,vacatingits Decision and Direc-tion of Election insofar as they hold that the appropriate bargaining unit is a multi-employer unit.Because this latest order has thus cast doubt upon the continued existenceof the original decision and because the Board itself has refused to rely upon its decisionin several instances(DetroitWindow Cleaners Union Local 139,etc, 126 NLRB 63;Marcus Trucking Company, Inc,126 NLRB 1080;General Teamsters Local Union No 324,etc(Cascade),127 NLRB 488,Cosmopolitan Studios, Inc,127 NLRB 788) I do notbelieve it necessary to burden this report with further references to the case.599198-62-vol 131-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDNothing in the record suggests that relations between Vonachen's and Respondentare strained, or that Vonachen's employees have suffered in any way by the long-standing contractual arrangement.To insist, then, at this late date, that Vonachen'swithdrew from the Association at the wrong time and in the wrong fashion wouldserve only to encourage the destruction of a stable relationship and to add to theexisting multiemployer stalemate.The processes of the Act were never so intended.Insofar as the technical adequacy of Vonachen's withdrawal is concerned, it isclear that its intent to withdraw has been consistently manifest; witness its twoformal notifications so stating(supra).To say that Vonachen's did not give ade-quate notice in these premises is tantamount to a conclusion thatnonotice of anykind would be acceptable.Upon the foregoing and a review of the entire record, I have no doubt that theAssociation and its representatives were as aware of Vonachen's withdrawal as wasthe contractingunion.Nor do I find anything in the record that would suggest thatVonachen's equivocated in the matter or did anything at any time that could beviewed as inconsistent with its desires to be rid of group bargaining.27Accordingly,Iwould find that Vonachen's intent not to be bound by multiemployer bargainingwas unequivocally manifest.While I am not disposed to reconcile the conflicting criteria as to what is an appro-priate time to withdraw I would suggest that 3 weeks after the beginning of 23 fruit-lessmonths of Association bargaining should be acceptable.Any other conclusionwould suggest that an employer may never withdraw from Association bargainingonce it begins; for from that time on the parties are either bargaining or living withthe contract they have bargained.None of the cases I have reviewed earlier canthus support a bargaining obligation in perpetuity and I reject it.Accordingly I find and conclude that Vonachen's Junction's unequivocal intent towithdraw from multiemployer bargaining was manifest at a time when to do so wouldstabilize the relationship existing between its employees and their chosen representa-tive, the Respondent 28As I fail to see how the contracts so executed constitutes arefusal to bargain in violation of Section 8(b)(3), I shall recommend the complaintbe dismissed as it relates to this particular employer.b. Steak HouseThe conduct of Robert Ashmore, Steak House owner, must necessarily be con-sidered in the light of what is an unequivocal manifestation of an intent to withdrawfrom multiemployer bargaining, because, unlike the obvious and long-standing dis-association of Vonachen's Junction, Ashmore's activities in behalf of the SteakHouse typifies the "negative approach."Thus, according to the Association's ownrecords he failed to maintain his membership in that body by paying dues, as re-quired by the Association's bylaws.And he failed to contribute, as had 27 others,his assessment to defray the collective-bargaining expenses. It is also to be noted, ofcourse, that, unlike other employers who revoked their bargaining authorizationsbut whose names the Association continued to carry on its list of those obligated to amultiemployer bargaining arrangement,29 Ashmore did not formally revoke his au-thorization.There is sufficient credible evidence in the record, however, to satisfy methat whatever failed for lack of formality was accomplished nonetheless to the satis-faction of both parties to the multiemployer arrangement.Thus a list was furnishedas early as April 22, 1959, to Joseph Hecht, the insurance agent engaged to exploreexperience figures relative to group insurance, which list included, according to itstitle,"RESTAURANTS WHICH HAVE SIGNED BARGAINING AUTHORIZA-TIONS OF GREATER PEORIA RESTAURANT ASSOCIATION." This list, fur-nished by Scheinman, the representative of the Association, did not include the SteakarCf.Anderson Lithograph Company, Inc., et al.,124 NLRB 920;Cosmopolitan Studios,Inc,127 NLRB 788m International Brotherhood of Electrical Workers, AFL-CIO,etal.(Texlite, Inc),119 NLRB 1792, 1794,supra,footnote15;ColonialCedar Company,119 NLRB 1613,1614,supra,footnote 14;Neville Foundry Company, Inc,122 NLRB 1187, 1189,supra,footnote 1620This information was supplied in the record by a chart (Respondent's Exhibit No 3)the accuracy of which was conceded but its relevancy protested by counsel for the GeneralCounsel.I reaffirm my ruling admitting this chart.Among the restaurants for whom assessments and dues had not been received were :Vonachen's Junction, the Original Murphy's, and Hager's Stage Coach Inn.All hadformally revoked. COOKS, WAITERS AND WAITRESSES UNION, LOCAL 327211,House 30 In additionto the foregoing evidence of the Association's actual aware-ness of the SteakHouse's intent notto be included in the Associationbargaining,there is the previously considered testimony of both its owner, Ashmore, and Re-spondent's businessrepresentative, Rimington(supra)that he wanted no part of theAssociation, considered himself out of the Association, and wished to bargain withRespondent separate and apart from the Association.The Respondentwas thusequally aware of Ashmore's feelings in the matter.Upon the foregoing I conclude and find that Robert Ashmore, in behalf of theSteak House, unequivocally manifested an intent not to be included in the Associationbargaining then in progress.31 It remains to be seen, however, whether he accom-plished thisat anappropriate time.In the summer of 1959 Ashmore advised Respondent's Rimington that he was notpart of the group bargaining, and by April 22, 1959, the Association's Scheinman,according to the list he supplied Hecht, was aware that no authorization for theSteak House was on file.Both April 1959 and the summer of 1959 occurred during a period of continuingnegotiations; one before and one after the strike was called.All that is presentedfor determination by these circumstances is whether these dates of notice to the par-ties constitute an appropriate time.Under the conflicting criteria revealed by a studyof the cases this is not a simple task. In fact, I am at a loss to suggest, on the basisof chronology alone, whether it was appropriate or not. Instead I must rely upon ananalysis of the offense charged, namely a failure and refusal on the part of the Re-spondent Union to bargain with the Association insofar as Steak House's employeesare concerned.Because Steak House and the Respondent actually did somethingmore than simply fall or refuse to bargain, that is to say, because they indulged in thepositive action of negotiating and executing an individual contract, their respectivemotives for doing what they did, and in consequence, the good or bad faith of theirpositive action comesinto issue.Iam called upon, therefore, to determine notmerely whether Respondent's separate contract amounted to 'a failure to bargain withthe Association but indeed whether it was action taken in bad faith.Moreover, tothe extent that the Steak House was a party to the contract, I must assess its motivesas well 32This I believe to be crucial to the determination of whether the time wasappropriate, because under the most recent theory expounded by the Board a party'sill-motivated withdrawal estops his subsequent reliance uponit 33Precisely, there-fore Lam called uponto decide two items: (1) whether Ashmore, deciding when hedid to. abandon the Association, did so in good or bad faith, and (2) whether Re-spondent, in bargaining with Ashmore and signing a contract, did so knowing Ash-more had withdrawn in bad faith, or did so for some devious reason ofits own, nototherwise described in the record. I see no such evidence of bad faith here.Robert Ashmore wanted to get out of the Association for reasons best known tohim (asdid numerous other members) and, with the knowledge of both Associationand Union he did so. Ashmore, to his credit, asked for and got a collective agree-ment covering his employees, the principal beneficiaries of these proceedings.TheUnion for its part negotiated and executed a contract with Ashmore when he askedfor one.Certainly these circumstances do not, of themselves, add up to bad faith.Only a flouting of the law itself could, it seemsto me, establish the ingredient of badfaith essential to finding an untimely withdrawal.The law, as reflected by the casescited above, is not so clear asto suggest what is the precisetimeat which a with-drawal would be appropriate.Nor does this Trial Examiner presume to make a posi-tive judgment in the matter.Consequently, if we expect Robert Ashmore and therepresentatives of the Union to pattern their bargaining conduct uponpropertiming,we are asking of them something that the present state of the law itself cannot supply.Consequently to expect Ashmore and the Union to second-guess the Board, the courts,and this Trial Examiner, is indeed a tender reed upon which to posit bad-faithbargaining as it is affected by timely or untimely action.Because, therefore, I haveno reason to find that the Steak House's withdrawal from Association bargaining wasnot fully communicated to all parties in ,timely fashion and in good faith and because30Neither did the list include Vonachen's Junction nor Jumbo.For some reason notexplained in the record it did include Hager's and Murphy's, both of whom had alsoformally resigned. I do not view this error as detracting, however, from the evident con-clusion that the Association was aware of the Steak House's and Vonachen's failure toauthorize group bargaining.3' Colonial Cedar Company, Inc.,119 NLRB 1613;Texlite, Inc,119 NLRB 1792;Neville Foundry Company, Inc.,122 NLRB 1187, footnotes 14, 15, and 16,supra.ra DetroitWindow Cleaners Union,Local139,etc, 126 NLRB 63,supra.83Cases cited at footnotes 20 and 21,supra. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDI see no culpability by Respondent in these respects I shall recommend that the com-plaint be dismissed insofar as it alleges a refusal to bargain by negotiating a separatecontract with the Steak House.34B. The alleged restraint and coercion351.FactsUpon the commencement of the strike against members of the Association, onJune 5, 1959, the Respondent, through its leaders, Business Representative AnneRimington, and her daughter Junetta Saxton, former secretary-treasurer of the Unionand presently its full-time office employee, took the usual routine steps to insure thatthe picket lines were adequately manned and that the striking members were givenproper instructions as to the performance of their assigned duties.These instructionsand the exhortations that normally accompany strike activity were renewed periodi-cally and were always the principal item of business at the union meetings held regu-larly each month and at such specialmeetingsaswere called from time to time.In the process of maintaining the picket lines at adequate strength it is alleged thatRespondent, through Rimington and Saxton, threatened certain employees with lossof employment and union benefits if they failed to participatein unionor concertedactivities.In support of these allegations employees Banks, Little, and Tompkins, allmembers of the Union,36 testified credibly, albeit vaguely and frequently in generalterms, that pressure was put upon them to participate in the picketing then in progress.Employee Bamadine Tompkins, who had done some service on the picket lineshortly after the strike began, sought and received from the Union temporary em-ployment and thereafter returned to full-time work at a restaurant then being struck.Early in July, Saxton telephoned Tompkins from union headquarters and asked herif she was going to picket.Upon receiving a negative reply, Saxton, according toTompkins,said I done the lowest thing a creature could have done by going to work foranother association restaurant... .She told me that after the strike was all over with, that maybe sometime I'd wanta job in one of the hotels or restaurants and she wouldn't be able to do anythingfor me because other girls wouldn't want to be working with somebody whodidn't picket.Tompkins further testified that at the regular August union meeting Rimington, in thecourse of her discussion of strike progress and of unwillingness of some members topicket, stated thatthese strong Union members know how to deal with these girls that don't picketand are not good Union members; she said did you ever work with anybodythat wouldn't talk to you-it can make it mighty uncomfortable for them.Employee Sally Little testified that in August, after she had become tired of picketingand wanted to return to work, Rimington, according to Little's credited testimony,did tell me if you go back to work you would never be able to get a job in noother Union house and you would be black-balled.According to Little, Rimington made this or a similar remark each time Little ap-peared at union headquarters to collect her strike benefits.Despite her dissatisfaction84A study of the cases dealing with the establishment and maintenance of multi-employer bargaining reveals an inclination on the part of the Board to require not onlyemployer authorization of such bargaining but employee approval as wellThus, InMohawk Rosiness Machines Corporation,116 NLRB 248 the Board (citing thePepsi-Cola Bottling Company of Kansa8 Citycase in 55 NLRB 1183 1186) stated that "amultiemployer bargaining unit is appropriate only if there is some indication that theemployees in each of the constituent employer groups, which themselves would comprisenatural and inherently appropriate units, have consented, expressly or otherwise, tobe represented by a single bargaining agent in common with the employees of otheremployers "As the question of employee approval was never raised In the instant proceeding and asthere has been an extensive history of bargaining on a multiemployer basis I shall assumefor purposes herein that employees have consented to the arrangement carried on in theirbehalfCf.Shamrock Dairy, Inc, et at,119 NLRB 998, 1002.85 Case No 13-CB-84038 It is not clear from the record which of these employees have or have not maintaineda status of paidup membership. COOKS, WAITERS AND WAITRESSES UNION, LOCAL 327213with picket duty Little continued with it from June to December 11, at which timeshe forsook the strike and went to work at the struck Palace Restaurant as a fry cook.Employee Flora Banks, whose picket duty for the first 21 weeks of the strikewas interrupted by failing health, testified credibly that on one occasion she wentto union headquarters and complained to Rimington of all the picketing she hadbeen doing and the need for a steady job.Rimington, according to Banks, repliedthatif everybody felt like I did there wouldn't be anybody to picket and if anybodywent scabbin' over picketing why they wouldn't have jobs when they came out 37In rebuttal of the foregoing accounts of pressure placed upon employees toengage in picket activity Respondent called a considerable number of witnesses, andoffered to call more, to attest to the fact that they never heard Rimington nor Saxtonmake any of the statements attributed to them either at meetings or in private con-versations.I place no weight upon their testimony for the simple reason that theirfailure to hear announcements or statements at union meetings throughout thesummer of 1959 (at least 15 such meetings having been held) proves only that theseparticular people did not hear the statements being made.Nothing in the recordsuggests that they attended each meeting and each particular session (morning, after-noon, and evening) of each meeting. Furthermore, the fact that neither Rimingtonnor Saxton made statements of the nature alleged within the hearing of, or directlyto, these people in no way proves that such statements were never made.On thecredited testimony of those to whom the statements allegedly were addressed I havefound that they were made.382.Analysis and conclusionsCitation of authority is unnecessary to establish that statements of the sort quotedabove necessarily tend to restrain and coerce employees. Section 7 of the Act, byits very language, gives them the right to give up picketing when they choose, orto refrain from it altogether, just as it permits them to return to the job from whichthey went on strike. I have no doubt that Respondent's agents, Rimington andSaxton, by the remarks quoted above, sought to, and in fact, did curtail theserights.The record is clear that the remarks were made to employees protesting theirpicket duty assignments and seeking to improve their meager income.Thus em-ployee Little could not "live out of the little money [she] was getting for strikebenefit"; and employee Banks was under heavy debt buying a house.Although bothprotested to union officials that they were thus hard pressed and sought relief fromthe burden of picketing it is significant that they actively picketed for periods of timethereafter.I have, therefore, no alternative but to conclude that the threats of theUnion's agents were effective.Upon this conclusion I further conclude and findthat the Respondent has restrained and coerced employees in the exercise of theirstatutory rights and has thereby violated Section 8(b)(1)(A) of the Act.V.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in section IV, above, occurring in con-nection with the operations of member restaurants of Greater Peoria RestaurantAssociation described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.VI.THE REMEDYHaving found that the Respondent has violated Section 8(b) (1) (A) of the Act,itwill be recommended that it cease and desisttherefromand take affirmative actiondesigned to effectuate the policies of theAct.Ishall recommendthat theRespond-ent and its agents be ordered to refrain from making threats of reprisal againsts7 Employee Lucille Harper was also called by the General Counsel to testify as to herconversations with Rimington on the subject of picketingBecause of her stated in-ability to quote Rimington, and the vague and disjointed testimony which she gavethroughout her appearance on the witness stand,I place no reliance upon her accounts ofthe threats made to her and the reasons for themas In finding as I have, I reject as incredible the denials of both Rimington and Saxtonof the statements attributed to them. In so doing,however, I do not intend in any wayto detract from the reliance I have placed on the testimony of these witnesses respectingthe general conduct of the Union's affairs and its negotiations with the association, asconsidered herein(supra). 214DECISIONS OF NATIONAL LABOR RELATIONS-BOARDnonstriking employees of the Association and those who fail or refuse to participatein picketing or other forms of concerted activity.Affirmatively I shall recommendthat appropriate notices be posted by Respondent at its place of business.I shallnot, however,require that such notices be furnished the member restaurants of theGreater Peoria Restaurant Association for posting by them if they so choose.Therecord in the instant case indicates that the membership of this Association is sofluid as to cast doubt on who should be furnished notices for posting; furthermore,the administrative details,including preparation and distribution of notices andverification of compliance,should not, in my judgment,be used in remedying mat-ters of such slight significance in the effectuation of the Act 39CONCLUSIONS OF LAW1.Cooks,Waiters and Waitresses Union,Local 327,and Peoria Local JointExecutive Board,Hotel and Restaurant Employees International Union,are labororganizations within the meaning of Section2(5) of the Act.2.GreaterPeoria Restaurant Association is an employer within the meaning ofSection 2(2) of the Act, and isengaged in commerce within the meaning of Section2(6) and(7) of the Act.3.By making threats ofreprisalagainst nonstriking employeesand those whofailedor refusedto participate in picketing or otherconcerted activity or who soughttowithdrawfrom such activityduring the course of a strike it was conductingagainstGreaterPeoriaRestaurantAssociation,theRespondent restrained andcoerced employees in the exerciseof their rightsguaranteedby Section 7 of the Actand it therebyviolated Section8 (b) (1) (A) of the Act.4.The aforesaidpractices are unfairlaborpractices affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]8 Cf.N.L.R.B. v. Crompton-Highland Mills,Inc.,337 U.S. 217, 226,rehearing uponCourt's refusal to require posting of notice denied 337 U.S. 950.Mister Softee of Michigan,Inc.andCharles Neal.Case No.7-CA-2840 (2).April 24, 1961DECISION AND ORDEROn January 26, 1961, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto. The Respondent and the General Counsel filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the parties' exceptions, and the entire record, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications :1.We agree with the Trial Examiner's finding that Respondent dis-charged Charles Neal on June 27,1960, in violation of Section8 (a) (3)131 NLRB No. 35.